ORDER
PEDRO J. BATALLA, JR., of YONKERS, NEW YORK, who was admitted to the bar of this State in 1987, having pleaded guilty to income tax evasion, in violation of 26 U.S.C.A. 7201, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 6(b)(1), PEDRO J. BATALLA, JR., is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further order of this Court; and it is further
ORDERED that PEDRO J. BATALLA JR., be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that PEDRO J. BATALLA, JR., comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.